MEMORANDUM **
Elmer Edward Sanborn appeals pro se from the district court’s denial of his petition for writ of error coram nobis challenging his 1995 conviction for disorderly conduct in violation of 36 C.F.R. § 2.34(a)(4). We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing de novo, see Estate of McKinney v. United States, 71 F.3d 779, 781 (9th Cir.1995), we affirm.
The writ of error coram nobis provides a remedy to attack a conviction when the petitioner has served his sentence, is no longer in custody, and is suffering from the “lingering collateral consequences of an unconstitutional or unlawful conviction based on errors of fact and egregious legal errors.” See id. (internal quotation marks omitted). In order to qualify for coram nobis relief, a petitioner must meet four requirements, one of which is to demonstrate that valid reasons exist for not attacking the conviction earlier. See id. Because Sanborn has not shown a valid reason for failing to attack his conviction earlier, we affirm the district court’s denial.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.